DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application has PRO of 62979239 filed 02/20/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/17/2021, 06/15/2021 and 05/10/2022 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Election/Restrictions
Applicant’s election of Group I, claims 1-17 and 25-27, drawn to a formulation for transmucosal delivery of an active ingredient and a kit containing the formulation, in the reply filed on 05/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/10/2022.
Status of the Claims
	Claims 1-27 are pending in this instant application, of which claims 18-24 are withdrawn at this time being drawn to a nonelected groups/inventions. 
	Claims 1-17 and 25-27 are examined herein on the merits for patentability.

Claim Objections
Claims 4, 6-10, 14 and 16 are objected to because of the following informalities: claims 4, 6-10, 14 and 16 have recited improper Markush language. When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the parenthetical recitations “(citrus oils)” and “(mint oils)” are indefinite because it is unclear if the text within the parenthesis are alternative limitations of the claims or merely descriptors of other elements of the claims. It is noted that [p]arenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125). 
Regarding claim 6, the parenthetical recitations “(CC14),” “(C6H6),”  “(CH3CH2OCH2CH3),”  “(CH3(CH2)4CH3),” and  “(CH2Cl2)” are indefinite because it is unclear if the text within the parenthesis are alternative limitations of the claims or merely descriptors of other elements of the claims. It is noted that [p]arenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125). 
Regarding claim 7, the parenthetical recitations “((CH3)2C-O),” “(CH3CO2CH2CH3),”  “((CH3)2SO),”  “(“DMSO”),”  “(CH3CN),” and “((CH3)2NC(O)H)” are indefinite because it is unclear if the text within the parenthesis are alternative limitations of the claims or merely descriptors of other elements of the claims. It is noted that [p]arenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125). 
Regarding claim 8, the parenthetical recitations “(H-OH),” “(CH3CO-OH),”  “(CH3-OH),”  “(CH3CH2-OH),”  “(CH3CH2CH2-OH),” and “(CH3CH2CH2CH2-OH)”  are indefinite because it is unclear if the text within the parenthesis are alternative limitations of the claims or merely descriptors of other elements of the claims. It is noted that [p]arenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125). 
To obviate this rejection, it is suggested that Applicant remove these parenthetical expressions.
As a result, claims 4 and 6-8 do not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 8, 12-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al (26 October 2016; EP2588067B1). 
Regarding claim 1, Taylor teaches a formulation comprising arginine (a vasodilating agent), papain (a proteolytic enzyme), peppermint or limonene (a mucolytic agent), a solvent such as water, and active ingredients ([0006]-[0031], [0038], [0042]-[0043]; claims 1-2). It is noted that the limitation of “for transmucosal delivery of an active ingredient to a mammal, said mammal having a mucosal surface that comprises mucus, a stratified squamous epithelial layer, a basement membrane, a lamina propria and smooth muscle,” “for thinning or decreasing viscosity of mucus,” “cleaves or fragments long chain proteins to create 10cellular spacing of the stratified squamous epithelial layer, basement membrane, or a combination thereof, to allow passage of at least one vasodilatory agent and at least one active ingredient,” and “for penetration of the active ingredient at the mucosal surface to the smooth muscle” are recitations of intended use/function of the prior art’s structures. It is noted that Taylor teaches each and every structural limitations of the formulation of claim 1 and thus, it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 4, as discussed above, Taylor teaches the formulation contains peppermint or limonene.
Regarding claims 5 and 8, as discussed above, Taylor teaches the formulation contains a solvent such as water.
Regarding claim 12, as discussed above, Taylor teaches the formulation contains papain.
Regarding claim 13, as discussed above, Taylor teaches the formulation contains arginine, thereby meeting the claimed structure of “vasodilator” and thus, the limitation of “allows for the active ingredient to be delivered systemically or to local tissue” is a recitation of the intended use or function of the structural same vasodilator of the prior art. Thus, it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 14, as discussed above, Taylor teaches the formulation contains arginine.
Regarding claim 16, Taylor teaches the active ingredient include pelargonium sidoides extract ([0026], [0031] and [0043]; claim 1), a plant extract.
As a result, the aforementioned teachings from Taylor are anticipatory to claims 1, 4-5, 8, 12-14 and 16 of the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-9, 11-17 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al (3 March 2016; US 2016/0058725 A1) in view of Quay (17 June 2004; US 2004/0115135 A1).
Regarding claim 1, Carter teaches a formulation comprising an active ingredient, a vasodilator (i.e., arginine), a mucolytic agent (i.e., eucalyptol), and a solvent (Abstract; [0011], [0019], [0020], [0035]-[0037], [0040], [0042], [0046]-[0052], [0058]-[0061], [0080]-[0084], [0090], [0092], [0109]-[0110]; Examples 1-6 and tables 3-7).
However, Carter does not teach the proteolytic agent of claim 1.
Regarding the proteolytic of claim 1, Quay teaches a formulation for enhanced mucosal delivery of active agents comprising an active agent, one or more mucosal delivery-enhancing agents such as mucolytic agents, vasodilator agents, and proteolytic enzymes, and a solvent (Abstract; [0031]-[0032], [0037], [0040], [0058]-[0061], [0072], [0097], [0130], [0133], [0135], [0150], [0235]-[0247], [0257], [0265]-[0266], [0275]-[0286], [0336], [0338], [0340], [0497] and [0516]). Quay teaches the use of combinations of three or more mucosal delivery-enhancing agents provide enhance mucosal delivery of active agent and also increases bioavailability of the active agent following delivery to a mucosal surface of mammalian subject ([0059]).
It would have been obvious one of ordinary skill in the art include a proteolytic enzyme in the formulation of Carter, and produce the claimed invention. One ordinary skill in the art would have been motivated to do so because Quay provided the guidance to do so by teaching that proteolytic enzymes can be used in combination with other mucosal delivery-enhancing agents such as mucolytic agents and vasodilator agents so as to enhance mucosal delivery of active agent and also increases bioavailability of the active agent following delivery to a mucosal surface of mammalian subject. Thus, ordinary artisan seeking to maximize the mucosal delivery of active agent in the formulation of Carter would have looked to including a proteolytic enzyme as taught by Quay, thereby forming a resultant formulation containing a combination of mucolytic agents, vasodilator agents, and proteolytic enzymes, so as to enhance mucosal delivery of the active agent and also increases bioavailability of the active agent following delivery to a mucosal surface of mammalian subject, and produce Applicant’s claimed invention with reasonable expectation of success.
It is noted that the limitation of “for transmucosal delivery of an active ingredient to a mammal, said mammal having a mucosal surface that comprises mucus, a stratified squamous epithelial layer, a basement membrane, a lamina propria and smooth muscle,” “for thinning or decreasing viscosity of mucus,” “cleaves or fragments long chain proteins to create cellular spacing of the stratified squamous epithelial layer, basement membrane, or a combination thereof, to allow passage of at least one vasodilatory agent and at least one active ingredient,” and “for penetration of the active ingredient at the mucosal surface to the smooth muscle” as recited in claim 1 are recitations of intended use/function of the prior art’s structures. It is noted that Carter in view of Quay teaches each and every structural limitations of the formulation of claim 1 and thus, it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, it is noted that [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Regarding claim 2, Quay teaches the formulation for mucosal delivery has a pH between about pH 3.0 to 6.0, and particularly pH about 5.0 ([0072] and [0243]).
Regarding claim 3, Quay provides the guidance for including a pH control agent to the formulation of Carter, said pH control agent is selected from citric acid, sodium hydroxide and hydrochloric acid ([0497]).
Regarding claim 4, as discussed above, Carter teaches the formulation contains eucalyptol. Quay teaches N-acetylcysteine is a suitable mucolytic agent ([0241]). 
Regarding claim 5, Carter teaches the solvent is selected from polar solvents, non-polar solvents, aqueous solvents, non-aqueous solvents, organic solvents or inorganic solvents ([0083]-[0084]).
Regarding claim 7, Carter teaches dimethyl sulfoxide (DMSO) as a suitable solvent ([0083]).
Regarding claim 8, Carter teaches water and ethanol as suitable solvents ([0083]; Examples 1-6; Tables 3-7).
Regarding claim 9, Carter teaches the formulation further contains fatty acid such as stearic acid and linoleic acid ([0081] and [0083]).
Regarding claims 11-12, Quay teaches papain (a cysteine protease)  and amylase as suitable proteolytic enzymes ([0239], [0242]-[0244] and [0246])
Regarding claim 13, as discussed above, Carter teaches the formulation contains arginine, thereby meeting the claimed structure of “vasodilator” and thus, the limitation of “allows for the active ingredient to be delivered systemically or to local tissue” is a recitation of the intended use or function of the structural same vasodilator of the prior art. Thus, it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, it is noted that [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Regarding claim 14, Carter teaches suitable vasodilators include arginine ([0058]; Examples 1-6; Tables 3-7)
Regarding claim 15, Carter teaches the active ingredient is present in the formulation at an amount of 0.5%, 1%, 2% or 5% by weight (Examples 1-6; Tables 3-7).
Regarding claim 16, Carter teaches the active ingredient include ibuprofen, caffeine and lidocaine ([0048]-[0049]; Examples 1-6; Tables 3-7).
Regarding claim 17, Carter teaches the formulation further contains a transpiration barrier, wherein the transpiration barrier includes a chemical barrier or physical barrier ([0019]-[0020], [0082], [0092], [0095], [0097] and [0112]).
Regarding claims 25-27, Carter teaches a kit containing the formulation, and a set of written instruction (Abstract; [0019], [0109]-[0110]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al (3 March 2016; US 2016/0058725 A1) in view of Quay (17 June 2004; US 2004/0115135 A1), as applied to claims 1 and 5 above, and further in view of Rutolo, JR. et al (8 February 2018; US 2018/0036226 A1).
The formulation of claims 1 and 5 are discussed above.
However, Carter and Quay do not teach the nonpolar solvent of claim 6.
Regarding the nonpolar solvent of claim 6, Rutolo teaches a transmucosal or transdermal formulation containing an active ingredient and a solvent, wherein the suitable solvent include non-polar solvent such as hexane (Abstract; [0005], [0009]-[0015], [0017], [0046], [0052], and [0061]-[0080]).
It would have been obvious one of ordinary skill in the art include hexane as the solvent in the formulation of Carter and produce the claimed invention. One of ordinary skill in the art would have been motivated to do because Rutolo provided the guidance to do so by teaching that hexane is a suitable non-polar solvent for use in a transmucosal or transdermal formulation for dissolving the active preparation. One of ordinary skill in the art would have been reasonable expectation of success of including hexane because Carter indicated that any non-polar solvent is a suitable for use as the solvent in the formulation (Carter: [0084]), and hexane as taught by Rutolo is within the scope of said non-polar solvent.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al (3 March 2016; US 2016/0058725 A1) in view of Quay (17 June 2004; US 2004/0115135 A1), as applied to claims 1 and 5 above, and further in view of Boeckl et al (17 August 2017; US 2017/0232210 A1).
The formulation of claims 1 and 5 are discussed above.
However, Carter and Quay do not teach the limonene of claim 10.
Regarding the limonene of claim 10, Boeckl teaches a formulation for mucosal delivery of lipophilic active comprising a lipophilic active and limonene such as D-limonene, wherein the limonene functions as an organic solvent for dissolving the lipophilic active in the formulation ([0021]-[0022], [0024], [0036], [0039]-[0040], [0056], [0064]; claim 25).
It would have been obvious one of ordinary skill in the art include D-limonene as the solvent in the formulation of Carter and produce the claimed invention. One of ordinary skill in the art would have been motivated to do because Boeckl provided the guidance to do so by teaching that D-limonene is a suitable solvent for use in a transmucosal or transdermal formulation for dissolving the active ingredient. One of ordinary skill in the art would have been reasonable expectation of success of including D-limonene because Carter indicated that any organic solvent is a suitable for use as the solvent in the formulation (Carter: [0081] and [0083]-[0084]), and D-limonene as taught by Boeckl is within the scope of said organic solvent.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613